DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments to the claims are acknowledged.
Claims 1, 3-10, and 12-19 are under examination.
Claims 2 and 11 are cancelled.
Priority
Priority of US application 62/0465501 filed 09/05/2014 is acknowledged.

Specification
The objection to the specification is withdrawn because Applicants have amended the specification by deleting the hyperlinks in the supplemental filed 8/19/2020. 
	
Claim Rejections - 35 USC § 101
The instant rejection is maintained for reasons of record and modified.
The following rejection is necessitated by the recent Supreme Court decision in Alice Corp.
35 U.S.C. 101 reads as follows: 


Claims 1, 3-10, and 12-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Step 2A: Identify the Abstract Idea
Claims 1, 3-10, 12-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the claimed invention is directed to an abstract idea without significantly more. 
The claim(s) recite: 
defining at least one window size for evaluating long range gene expression data, 
converting the long range expression data for a patient into a series of concatenated windows the size of the defined window size. This limitation reads on the abstract idea of partitioning data into pieces or groups of data which can be performed by the human mind; 
identifying each gene that is contained within each of the windows of the series of concatenated windows. This limitation reads on a step of identifying information which can be performed by the human mind;
 generating a sample specific gene abundance score for each of said genes. This limitation reads on a mental or mathematical step because an abundance score reads on a count or summation of item (in this case genes) within an observable range of data; 

organizing a subset of windows by patient versus gene sequence in a two dimensional array. This limitation reads on a step of organizing information into graph where the computerized GUI is simply relied for performing the graphical displaying that would normally be performed by hand on a chalk board or with pen and paper; and 
planning a therapy for a disease or medical condition with the average gene abundance scores. This limitation reads on a further mental process and is an abstract idea.
The claimed steps read on defining a data segment length, i.e. “window,” segmenting gene sequence data into data segments, i.e. “windows,” identifying the genes within each of the data segments, generating an abundance score, calculating an average abundance score and organizing the data in segments as patient versus gene sequence. The claimed process reads on mental steps and mathematical concepts.
FairWarning IP, LLC (Decision, pages 5-6, connecting par.) and Elec. Power Grp, LLC v. Alstrom S.A. also set forth that the "realm of abstract ideas" includes "collecting information, including when limited to a particular content," and “analyzing information by steps people go through in their minds or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category."
The claims further recite the limitation “using transcript abundance estimation software, stored in said processor.” However, the claim does not recite how the transcript abundance estimation software is used or what steps are performed by the 
Step 2A: Consideration of Practical Application
The claims are directed to inputting a file of data, analyzing the data therein with the abstract ideas set forth above in Step 2A and then presenting the resulting “gene expression abundance score in an array, i.e. graph of patient versus gene sequence.
This judicial exception is not integrated into a practical application because the claims do not meet any of the following criteria:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception
The step of presenting the resulting “gene expression abundance score in an array, i.e. graph of patient versus gene sequence is not deemed to be a practical (3) Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015).”

Step 2B: Consideration of Additional Elements and Significantly More
The claims also recite limitations for implementing the claimed steps in a computer environment and which are not drawn to an abstract idea. These limitations are:
Receiving a digital file comprising long range gene expression data,
Loading the data into a user interface and memory;
Receiving a window size selected by the operator through a GUI; and
Presenting the average gene abundance scores for at least some of the windows in a two dimensional array.
Sato et al. (Bioinformatics, vol. 19 (2003) pages 1583-1584) evidences software for visualizing gene expression data (Figure 1) wherein the software includes a script (page 1583, col. 2, par. 2) for inputting user defined parameters for dimension of the graphical objects (i.e. the graphical user interface). The computer technology for customizing software window sizes for data display is well known, routine and conventional as further evidenced by Strong et al. (US 2016/0203108) who teach a 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these recited additional elements read on well known, routine, and conventional computer technology including uploading data into a file and outputting data in the form of rows and columns. Outputting data is routine, conventional and well understood and considered extra-solution activity as per MPEP 2106.05(g):
3) Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015).
Additionally, whist the claims recite “long range data” indicating that there may be a lot of data which is segmented using defined window sizes, processing a lot of data using a computer is routine, conventional and well understood. The courts have put forth that reliance on a computer for mere processing efficiency does not the make an abstract idea statutory:
Electric Power, "the focus of the claims is not on ... an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools." (decision page 9, par. 2);
Also, in Fairwarning the courts put forth that “First of all, we do not rely on the pen and paper test to reach our holding of patent eligibility in this case. At the same time, we note that, in viewing the facts in FairWarning’s favor, the inability for the human mind to perform each claim step does not alone confer patentability. As we have explained, “the fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.” Bancorp Servs., 687 F.3d at 1278.” (decision page 14, lines 4-13).
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are drawn to the implementation of a generic and routine computer that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 

Response to Arguments
Applicant's arguments filed 12/17/2020 have been fully considered but they are not persuasive. 
Applicants argue (Remarks, page 11) that the human mind is not equipped to perform the claimed subject matter on a graphical user interface.
In response, the instant claims embrace an abstract idea that is merely applied on a general purpose computer or a GUI. Specifically, the claims recite abstract data analysis involved in segmenting gene expression data, identifying genes, generating a gene abundance score and an average abundance score and generating graphical representations thereof. The computer implemented analysis in these claims is defined only in terms of a functional description and a description the expected results. The computer is simply relied for performing the graphical displaying that would normally be performed by hand on a chalk board or with pen and paper.
Applicants argue that the claims recite a process of presenting the average gene abundance scores for a subset of windows that are displayed on a user interface, responsive to a user’s interaction with information displayed on a GUI.
In response, Applicants are advised to review MPEP 2106.05(d) explaining limitations that are “well understood, routine, conventional activity” and MPEP 2106.06(g) explaining “extra-solution activity.” 
Interacting with a GUI and presenting data for a subset of windows on a GUI is not a mental activity. However, these technological processes are routine, conventional and well understood. MPEP 2106.05(g) discusses that identifying an “insignificant” [addition to the abstract idea] involves consideration as to whether “the extra solution i.e., all uses of the recited judicial exception require such data gathering or data output).”
When considering the whether interacting with a GUI to input a defined window size and converting gene expression data into a series of concatenated windows (i.e. interpreted as displaying data in ranges or segments), it is determined that these limitations are an implementation of routine, conventional and well understood computer technology. Applicant’s Figures 2-9 show well known gene expression viewing software, such as a heat map. Customizable data display window sizes are well known, routine and conventional as evidenced by at least Sato et al. (Bioinformatics, vol. 19 (2003) pages 1583-1584), Strong et al. (US 2016/0203108), Kuscher et al. (2015/0199093) and Hunt et al. (2011/0113363) who are cited in the rejection above under step 2B: Consideration of Additional Elements and Significantly More. 
Examiner agrees that graphical display of customized display windows are not an “abstract idea,” but rather it is computerized display software and therefore an “additional element.” However, such an “additional element,” is well known, routine and conventional. Furthermore, the customized display window is a “tangential limitation” because such software can be used to display any type of data, not only gene expression data.
Applicants argue that presenting the average gene abundance scores in a two dimensional array for a subset of windows is a practical application.

Applicants have amended the claims to include reciting “wherein a therapy for a disease or medical condition is planned with the average gene abundance scores.” This limitation further reads on an abstract idea because such planning can be performed as a mental process. 
For the reasons set forth above, the claims do not meet the criteria for patent eligibility under 35 UCS 101, in view of the USPTO’s analysis set forth in the 2019 Revised Patent Subject Matter Eligibility Guidance.

Claim Rejections - 35 USC § 112-1st paragraph
The following rejection is necessitated by Applicant’s amendments.	
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

NEW MATTER
	Claims 1, 3-10, and 12-19 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a New Matter rejection. 
	Claims 1 and 19 have been amended to recite that the claimed system includes instructions for performing a method wherein “a therapy for a disease or medical condition is planned with the average gene abundance scores.” This limitation is deemed to be new matter because the specification does not disclose a system configured for planning a therapy for a disease or medical condition with average gene abundance scores.” The specification does not teach any structures or instructions for performing such therapy planning. The specification teaches:
	[0008] Various embodiments of the present invention provide methods and systems for visualizing transcriptomic and exomic data in a way that permits the comparison of different patient groups. These embodiments are suitable for many medical applications, including cancer diagnostics and treatment planning, particularly breast cancer. 
	[0032] In brief overview, embodiments of the present invention transform massive amounts of genomic data into a visual form that is useful for analysts and clinicians. These embodiments and the associated representations can find application in various medical areas, including but not limited to cancer diagnostics, therapy planning, cancer subtyping, clinical decision support, etc. The visual 
	The specification generally teaches that the resulting process can be applied to the field of therapy planning. However, the specification does not teach a computerized system that performs therapy planning. There is no written description support for a computerized system of therapy planning or what the structure of such a system may be. The new limitations are therefore deemed to be new matter.

E-mail communication Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications. See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Skibinsky whose telephone number is (571) 272-4373.  The examiner can normally be reached on 12 pm - 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Anna Skibinsky/
Primary Examiner, AU 1631